Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 14 are objected to because of the following informalities: improper grammar “at least one second projection position[ed] on a second side…”  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: improper grammar “the ta[m]per evident closure comprises”  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: improper grammar “a second perforated line connecting [a/the] tear strip and the second snap…”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 recites the limitation "the first container portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being ancitipated by US PG Pub No. 2014/0209607 (Fosse hereinafter).
In re claim 1, with reference to Figs. 1-6, Fosse discloses: A tamper evident container (20) comprising: a first container portion (34) having at least one first snap (42A) and an edge surrounding container portion (62A) extending about at least a portion of the at least one first snap; a second container portion (36) having at least one cover; a tamper evident closure that comprises: a tear strip (46A) connected to the second container portion; and a second snap (48A) connected to the tear strip, the second snap having an edge (i.e. side edge not connected to tear strip); wherein when the tamper evident closure is in a closed position, the second snap is configured to be placed in and engaged with the at least one cover in the first snap and is protected by the edge surrounding container portion (see Fig. 6, paragraphs 0032-33).
[AltContent: arrow][AltContent: textbox (2nd Projection)][AltContent: textbox (1st Projection)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Edge Surrounding Container Portion)][AltContent: arrow][AltContent: textbox (Rim)][AltContent: textbox (Rim)][AltContent: arrow]
    PNG
    media_image1.png
    447
    651
    media_image1.png
    Greyscale

[AltContent: textbox (Second Container Tab)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Tab)][AltContent: textbox (First Tab)][AltContent: arrow]
    PNG
    media_image2.png
    433
    483
    media_image2.png
    Greyscale

In re claim 2, with reference to the Figs. noted above, Fosse discloses the claimed invention including wherein the edge surrounding container portion is configured to prevent a user from grasping the edge of the second snap (paragraphs 0032-33, edge at 62A prevents access to 48A, see fig. 6 above).
In re claim 3, with reference to the Figs. noted above, Fosse discloses the claimed invention including wherein the edge surrounding container portion comprises: at least one first projection (62A) positioned on a first side of the first snap; at least one second projection (64A) position on a second side of the first snap; and at least a portion of the first container portion (i.e. at portion 50A, see Fig. 6 above).
In re claim 4, with reference to the Figs. noted above, Fosse discloses the claimed invention including wherein the at least one first projection, at least one second projection and at least a portion of the first container are connected (See Fig. 2).
In re claim 5, with reference to the Figs. noted above, Fosse discloses the claimed invention including a perforated line (54A) connecting the second container portion to the tear strip, wherein the tear strip is configured to be removed from the tamper evident closure by separating the tear strip along the perforated line (paragraphs 0032-33).
In re claim 6, with reference to the Figs. noted above, Fosse discloses the claimed invention including wherein a first perforated line (54A) connecting the second container portion to the tear strip; and a second perforated line (56A) connecting the tear strip to the second snap (paragraph 0015).
In re claim 7, with reference to the Figs. noted above, Fosse discloses the claimed invention including wherein the tear strip is configured to be removed from the tamper evident closure by separating the tear strip along the first perforated line and the second perforated line (paragraph 0017).
In re claim 8, with reference to the Figs. noted above, Fosse discloses the claimed invention including wherein a first tab (at 50A) and a second tab (see Fig. 6 above) extending from the first container portion on respective sides of the first snap, wherein the first tab and second tab protect a substantial portion of a bottom of the tear strip (see Fig. 6, note that “substantial” does not necessarily indicate size, and can also indicate criticality, and the first and second tabs prevent direct access to a bottom of the tear strip from behind).
In re claim 9, with reference to the Figs. noted above, Fosse discloses the claimed invention including wherein at least one second container tab configured to be grasped by a user, wherein the first container portion and second container portion can be separated by pulling the first tab or second tab, and the at least one second container tab apart (See Fig. 6 above).
In re claim 11, with reference to the Figs. noted above, Fosse discloses A tamper evident container comprising: a cover (36) having a rim (See Fig. 2 above); a base (34) having a rim (see Fig. 2 above); a hinge (38) extending between and coupled to the cover and the base; a tamper evident closure opposite the hinge, the taper evident closure comprises: a snap cover (44A) coupled to the cover of the tamper evident container; a tear strip (46A) coupled to a portion of the snap cover by a perforated line (54A); a first snap (42A) coupled to the base and configured to be positioned in the snap cover (44A); and a second snap (48A) coupled to the tear strip and configured to be positioned in the first snap (42A) (see Fig. 5B); wherein disruption of the perforated line evidences tampering of the tamper evident container (paragraphs 0032-33).
In re claim 12, with reference to the Figs. noted above, Fosse discloses the claimed invention including wherein the rim of the cover and the rim of the base are angled from the hinge toward the tamper evident closure such that the tamper evident closure is lower than the hinge (see Fig. 5A).
In re claim 13, with reference to the Figs. noted above, Fosse discloses the claimed invention including wherein the cover further comprises an edge surrounding container portion that is configured to prevent a user from grasping an edge of the second snap when positioned in the first snap (see Fig. 2 above, since the second snap is actually the raised portion which extends “into” the first snap in Applicant’s claim 11, the edge shown in Fig. 2 above surrounds and prevents access to the second snap when it is in the first snap).
In re claim 14, with reference to the Figs. noted above, Fosse discloses the claimed invention including wherein the edge surrounding container portion comprises: at least one first projection positioned on a first side of the first snap; at least one second projection position on a second side of the first snap; and at least a portion of the first container portion (interpreted as element 36, see Fig. 2 above).
In re claim 15, with reference to the Figs. noted above, Fosse discloses the claimed invention including wherein the at least one first projection, at least one second projection and at least a portion of the first container (interpreted as element 36) are connected (see fig. 2 above).
In re claim 16, with reference to the Figs. noted above, Fosse discloses the claimed invention including wherein a second perforated line (56A) connecting tear strip and the second snap, wherein the tear strip is configured to be removed from the tamper evident closure by separating the tear strip along the perforated lines.
In re claim 17, with reference to the Figs. noted above, Fosse discloses the claimed invention including wherein a first tab and a second tab extending from the base on respective sides of the first snap (42A), wherein the first tab and second tab protect a substantial portion of a bottom of the tear strip (as in re claim 8 above).
In re claim 18, with reference to the Figs. noted above, Fosse discloses the claimed invention including at least one cover tab configured to be grasped by a user, wherein the cover and base can be separated by pulling the first tab or second tab, and the at least cover tab apart (as in re claim 9 above).
In re claim 20, with reference to the Figs. noted above, Fosse discloses the claimed invention including wherein the cover and base cannot be separated unless the perforated line is disrupted (paragraphs 0015-16, also note that in Fosse claims 11, 13, and 15, snaps cannot be removed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosse as applied to claim 9 and 17 above, and further in view of US PG Pub No. 2009/0206082 (Vovan hereinafter).
In re claims 10 and 19, with reference to the Figs. noted above, Fosse discloses the claimed invention except wherein the first tab, second tab, and at least one second container/cover tab have a textured portion configured to be grasped by a user.
However, with reference to Fig. 5, Vovan discloses textured grip 46 to enhance the grasping capabilities by a user (paragraph 0055).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided gripping texture to exposed tabs on the rims of Fosse as taught by Vovan for the predictable purposes of facilitating manipulation of the container by a user to prevent spillage and/or mishandling of the contents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/           Primary Examiner, Art Unit 3733